Exhibit 99(b) Page 1 of 9 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED STATEMENTS OF NET INCOME FOR THREE MONTHS ENDED OCTOBER 28, 2, 2011 (UNAUDITED) (Amounts in Thousands, Except for Per Share Data) THREE MONTHS ENDED Amounts Percent of Sales October 28, October 30, % Over October 28, October 30, (Under) Net sales $ % % % Cost of sales % % % Gross profit % % % Selling, general and administrative expenses % % % Income from operations % % % Interest expense ) % % % Interest income ) ) ) % ) % ) % Other expense (income) 76 ) N.M. % ) % Income before income taxes % % % Income taxes* ) ) % ) % ) % Net income $ % % % Net income per share-basic $ $ % Net income per share-diluted $ $ % Average shares outstanding-basic ) % Average shares outstanding-diluted ) % PRESENTATION OF ADJUSTED NET INCOME, ADJUSTED INCOME TAXESAND EARNINGS PER SHARE (1) THREE MONTHS ENDED Amounts Percent of Sales October 28, October 30, % Over October 28, October 30, (Under) Income before income taxes (see above) $ % % % Adjusted Income taxes (2)* % % % Adjusted net income % % % Adjusted net income per share-basic $ $ % Adjusted net income per share-diluted $ $ % Average shares outstanding-basic ) % Average shares outstanding-diluted ) % (1) Culp, Inc. currently does not incur cash income tax expense in the US due to its $59.9 million in net operating loss carryforwards.Therefore, adjusted net income is calculated using only income tax expense for our subsidiaries located in Canada and China.See reconciliation on page 9 of 9. (2) Represents estimated income tax expense for our subsidiaries located in Canada and China.See reconciliation on page 9 of 9. * Percent of sales column for income taxes is calculated as a % of income before income taxes. Page 2 of 9 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED STATEMENTS OF NET INCOME FOR THE SIX MONTHS ENDED OCTOBER 28, 2, 2011 (UNAUDITED) (Amounts in Thousands, Except for Per Share Data) SIX MONTHS ENDED Amounts Percent of Sales October 28, October 30, % Over October 28, October 30, (Under) Net sales $ % % % Cost of sales % % % Gross profit % % % Selling, general and administrative expenses % % % Income from operations % % % Interest expense ) % % % Interest income ) ) ) % ) % ) % Other expense 49 % % % Income before income taxes % % % Income taxes* ) ) ) % ) % ) % Net income $ % % % Net income per share-basic $ $ % Net income per share-diluted $ $ % Average shares outstanding-basic ) % Average shares outstanding-diluted ) % PRESENTATION OF ADJUSTED NET INCOME, ADJUSTED INCOME TAXESAND EARNINGS PER SHARE (1) SIX MONTHS ENDED Amounts Percent of Sales October 28, October 30, % Over October 28, October 30, (Under) Income before income taxes (see above) $ % % % Adjusted Income taxes (2)* % % % Adjusted net income % % % Adjusted net income per share-basic $ $ % Adjusted net income per share-diluted $ $ % Average shares outstanding-basic ) % Average shares outstanding-diluted ) % (1) Culp, Inc. currently does not incur cash income tax expense in the US due to its $59.9 million in net operating loss carryforwards.Therefore, adjusted net income is calculated using only income tax expense for our subsidiaries located in Canada and China.See reconciliation on page 9 of 9. (2) Represents estimated income tax expense for our subsidiaries located in Canada and China.See reconciliation on page 9 of 9. * Percent of sales column for income taxes is calculated as a % of income before income taxes. Page 3 of 9 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED BALANCE SHEETS OCTOBER 28, 2012, OCTOBER 30, 2, 2012 Unaudited (Amounts in Thousands) Amounts Increase October 28, October 30, (Decrease) * April 29, Dollars Percent Current assets Cash and cash equivalents $ 70.1 % Short-term investments ) ) % Accounts receivable 27.3 % Inventories 13.3 % Deferred income taxes 68.1 % Assets held for sale - 75 ) ) % 15 Income taxes receivable - 79 ) ) % - Other current assets 38 2.4 % Total current assets 19.1 % Property, plant & equipment, net 0.6 % Goodwill - 0.0 % Deferred income taxes 4.4 % Other assets ) ) % Total assets $ 12.1 % Current liabilities Current maturities of long-term debt $ - 0.0 % Line of credit - 100.0 % Accounts payable - trade 7.1 % Accounts payable - capital expenditures (8 ) ) % Accrued expenses 55.2 % Accrued restructuring - 40 ) ) % 40 Income taxes payable - current 12 3.2 % Total current liabilities 19.5 % Income taxes payable - long-term 92 2.2 % Deferred income taxes 29.9 % Long-term debt , less current maturities ) ) % Total liabilities 9.4 % Shareholders' equity 13.4 % Total liabilities and shareholders' equity $ 12.1 % Shares outstanding ) ) % *Derived from audited financial statements. Page 4 of 9 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIXMONTHS ENDED OCTOBER 28, 2, 2011 Unaudited (Amounts in Thousands) SIX MONTHS ENDED Amounts October 28, October 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net incometo net cash provided by operating activities: Depreciation Amortization of other assets Stock-based compensation Excess tax benefit related to stock-based compensation ) ) Deferred income taxes ) ) Gain on sale of equipment - ) Foreign currency exchange gains ) ) Changes in assets and liabilities: Accounts receivable Inventories ) ) Other current assets Other assets ) ) Accounts payable-trade ) ) Accrued expenses ) Accrued restructuring ) (4 ) Income taxes ) ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Proceeds from the sale of equipment - Purchase of short-term investments ) ) Proceeds from the sale of short-term investments Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from lines of credit Payments on lines of credit ) ) Payments on long-term debt ) ) Proceeds from common stock issued 64 Common stock shares repurchased ) ) Dividends paid ) - Debt issance costs - ) Excess tax benefit related to stock-based compensation 60 39 Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) 42 Decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Free Cash Flow (1) $ $ Free Cash Flow reconciliation is as follows: FY 2013 FY 2012 A) Net cash provided by operating activities $ $ B) Minus:Capital Expenditures ) ) C) Add: Proceeds from the sale of equipment - D) Add: Excess tax benefit related to stock-based compensation 60 39 E)
